                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MICHAEL DAVITT,

               Plaintiff,

vs.                                                                     No. CIV 19-0073 JB\KRS

JANE DOE,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court, under 28 U.S.C. § 1915 and rule 12(b)(6) of the

Federal Rules of Civil Procedure, on: (i) the Plaintiff’s Application to Proceed in District Court

without Prepaying Fees or Costs, filed January 25, 2019 (Doc. 2)(“Application”); and (ii) the

Plaintiff’s Civil Rights Complaint Pursuant to 42 U.S.C. § 1983, filed January 25, 2019

(Doc. 1)(“Complaint”). Plaintiff Michael Davitt appears pro se. For the reasons set out below,

the Court will: (i) grant Davitt’s Application; and (ii) grant Davitt leave to amend his Complaint.

                               PROCEDURAL BACKGROUND

       Davitt filed his Complaint using the form “Civil Rights Complaint Pursuant to

42 U.S.C. § 1983.” Davitt asserts an "8th Amendment of the U.S. Constitution - Cruel & Unusual

Punishment” claim against a “Medical Screener” at the Otero Federal Prison in Chaparral, New

Mexico, who is "responsible for screening new prisoners for medical problems” Complaint ¶ A(2)

at 1. Davitt alleges: “Plaintiff exersized [sic] his legal right to deny a medical screening and the

medical screener ordered my mattress be taken from me, for 11 days as well as my clothing, and

made me sleep on a steel bed frame.” Complaint ¶ B(1) at 2-3.
        Davitt's Application states that: (i) he is “unable to pay the costs of these proceedings; (ii)

he is unemployed; (iii) his “[a]verage monthly income amount during the past 12 months” is

$916.00 in “Disability;” (iv) he has “$07.00” in cash and “$7” in a bank account;” and (v) his

“average monthly expenses” total $1,156.00. Application at 1-5. Davitt signed an “Affidavit in

Support of the Application,” declaring under penalty of perjury that the information he provides

in the Application is true. Application at 1.

               LAW REGARDING PROCEEDINGS IN FORMA PAUPERIS

        The statute for proceedings in forma pauperis (“IFP”), 28 U.S.C. § 1915(a), provides that

a district court may authorize the commencement of any suit without prepayment of fees by a

person who submits an affidavit that includes a statement of all assets the person possesses and

that the person is unable to pay such fees.

                “When a district court receives an application for leave to proceed in forma
        pauperis, it should examine the papers and determine if the requirements of [28
        U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted. Thereafter, if
        the court finds that the allegations of poverty are untrue or that the action is
        frivolous or malicious, it may dismiss the case[.]”

Menefee v. Werholtz, 368 Fed. App’x. 879, 884 (10th Cir. 2010)(quoting Ragan v. Cox, 305 F.2d

58, 60 (10th Cir. 1962)). “[A]n application to proceed in forma pauperis should be evaluated in

light of the applicant’s present financial status.” Scherer v. Kan., 263 Fed. App’x. 667, 669 (10th

Cir. 2008)(citing Holmes v. Hardy, 852 F.2d 151, 153 (5th Cir. 1988)). “The statute [allowing a

litigant to proceed in forma pauperis] was intended for the benefit of those too poor to pay or give

security for costs . . . .” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948).

While a litigant need not be “absolutely destitute . . .[,] an affidavit is sufficient which states that

one cannot because of his poverty pay or give security for the costs . . . and still be able to provide

himself and dependents with the necessities of life.” Adkins v. E.I. DuPont de Nemours & Co.,



                                                 -2-
335 U.S. at 339 (internal quotation marks omitted). While the district court should not deny a

person the opportunity to proceed under 28 U.S.C. § 1915(a) simply because he or she is not

“absolutely destitute,” the court may deny permission for a person to proceed IFP where his or her

monthly income exceeds his or her monthly expenses by a few hundred dollars. Brewer v. City of

Overland Park Police Dep’t, 24 Fed. App’x. 977, 979 (10th Cir. 2002)(stating that a litigant whose

monthly income exceeded his monthly expenses by a few hundred dollars according to his own

accounting appeared to have sufficient income to pay filing fees, and, thus, was not entitled to IFP

status).1

        The district court may grant a motion to proceed IFP even if the court dismisses the

complaint pursuant to 28 U.S.C. § 1915(e)(2). See Buchheit v. Green, 705 F.3d 1157, 1160-61

(10th Cir. 2012)(“There is simply nothing in the language of the statute [regarding IFP

proceedings, 28 U.S.C. § 1915,] indicating that such a dismissal must occur before the grant of a

motion to proceed IFP.”).

        [I]f an application to proceed in forma pauperis is supported by papers satisfying
        the requirements of 28 U.S.C.A. § 1915(a) leave to proceed should be granted, and
        then, if the court discovers that the action is frivolous or improper or that the
        allegations of poverty are untrue, it can dismiss the proceeding under 28 U.S.C.A.
        § 1915(d).

Oughton v. United States, 310 F.2d 803, 804 (10th Cir. 1962)(citations omitted).

                          LAW REGARDING PRO SE LITIGANTS

        When a party proceeds pro se, the district court construes his or her pleadings liberally, and

holds them to a “less stringent standard than [that standard applied to] formal pleadings drafted by


        1
         At the time of the ruling in Brewer v. City of Overland Park Police Dep’t, the filing fee
for the appeal was $100.00. See 28 U.S.C. § 1913 (2001) Judicial Conference Schedule of Fees.
Brewer’s monthly income exceeded his monthly expenses by $242.00. See Brewer v. City of
Overland Park Police Dep’t, No. 01-3055, Appellant’s Motion for Leave to Proceed on Appeal
Without Prepayment of Costs or Fees at 3-7 (10th Cir. May 11, 2001).

                                                -3-
lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). “[I]f the Court can reasonably

read the pleadings to state a valid claim on which [the petitioner] could prevail, it should do so

despite [his] failure to cite proper legal authority, his confusion of various legal theories, his poor

syntax and sentence construction, or his unfamiliarity with pleading requirements.” Hall v.

Bellmon 935 F.2d at 1110. The Court should liberally construe the pro se litigant’s factual

allegations. See Northington v. Jackson, 973 F.2d 1518, 1520-21 (10th Cir. 1992). The Court will

not, however, “assume the role of advocate for the pro se litigant.” Hall v. Bellmon, 935 F.2d at

1110. Moreover, “pro se status does not excuse the obligation of any litigant to comply with the

fundamental requirements of the Federal Rules of Civil and Appellate Procedure.” Ogden v. San

Juan Cnty., 32 F.3d 452, 455 (10th Cir. 1994).

               LAW REGARDING SUA SPONTE DISMISSAL UNDER § 1915

        The Court has discretion to dismiss an IFP complaint sua sponte pursuant to

§ 1915(e)(2)(B)(i) “at any time if the action . . . is frivolous or malicious.” In this context, frivolous

is defined as “the inarguable legal conclusion [and] the fanciful factual allegation.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). If there is an “arguable claim for relief, dismissal for

frivolousness under § 1915 is improper.” McKinney v. Oklahoma, 925 F.2d 363, 365 (10th Cir.

1991)(emphasis in original)(citing Neitzke v. Williams, 490 U.S. at 328). The authority granted

by § 1915 permits the court the unusual power to pierce the veil of the complaint’s factual

allegations and dismiss those claims with clearly baseless factual contentions. See Neitzke v.

Williams, 490 U.S. at 327; Hall v. Bellmon, 935 F.2d at 1109. “The authority to ‘pierce the veil

of the complaint’s factual allegations’ means that a court is not bound, as it usually is when making

a determination based solely on the pleadings, to accept without question the truth of the plaintiff’s

allegations.” Denton v. Hernandez, 504 U.S. 25, 32 (1992)(quoting Neitzke v. Williams, 490 U.S.



                                                  -4-
at 325). The court’s initial assessment of frivolity, however, “must be weighted in favor of the

plaintiff.” Denton v. Hernandez, 504 U.S. at 32.

        The court also has discretion to dismiss an IFP complaint under § 1915 (2)(B)(ii) for failure

to state a claim on which relief may be granted.         A court should dismiss a pro se litigant’s

complaint for failure to state a claim only when “it is obvious that the plaintiff cannot prevail on

the facts he has alleged and it would be futile to give him an opportunity to amend.” Curley v.

Perry 246 F.3d 1278, 1281 (10th Cir. 2001)(quoting Perkins v. Kan. Dep’t of Corrections, 165

F.3d 803, 806 (10th Cir. 1999)).

         LAW REGARDING SUA SPONTE DISMISSAL UNDER RULE 12(b)(6)

        Rule 12(b)(6) authorizes the court to dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6).      A plaintiff must allege “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)(“Twombly”). A district court should not dismiss a pro se complaint under rule 12(b)(6)

“unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim

which would entitle him to relief.” Fed. R. Civ. P. 12(b)(6). While dismissal under rule 12(b)(6)

generally follows a motion to dismiss, a court’s sua sponte dismissal of a complaint under rule

12(b)(6) is not an error if it is “‘‘patently obvious’ that the plaintiff could not prevail on the facts

alleged, and allowing him an opportunity to amend his complaint would be futile.’” Curley v.

Perry 246 F.3d at 1282 (quoting Hall v. Bellmon, 935 F.3d at 1110).

                              LAW REGARDING 42 U.S.C. § 1983

        Section 1983 of Title 42 of the United States Code provides:

                Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State . . . , subjects, or causes to be subjected, any citizen
        of the United States or other person within the jurisdiction thereof to the deprivation
        of any rights, privileges, or immunities secured by the Constitution and laws, shall

                                                 -5-
       be liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

42 U.S.C. § 1983. Section 1983 creates only the right of action; it does not create any substantive

rights -- substantive rights must come from the Constitution of the United States or from a federal

statute. See Nelson v. Geringer, 295 F.3d 1082, 1097 (10th Cir. 2002)(“[S]ection 1983 did not

create any substantive rights, but merely enforces existing constitutional and federal statutory

rights . . . .” (internal quotation marks, alteration, and citation omitted)). Section 1983 authorizes

an injured person to assert a claim for relief against a person who, acting under color of state law,

violates the claimant’s federally protected rights. To state a claim upon which relief can be granted

under Section 1983, a plaintiff must allege: (i) a deprivation of a federal right; and (ii) that the

person who deprived the plaintiff of that right acted under color of state law. See West v. Atkins,

487 U.S. 42, 48 (1988). The Court has noted:

       [A] plaintiff must establish (1) a violation of rights protected by the federal
       Constitution or created by federal statute or regulation, (2) proximately caused (3)
       by the conduct of a “person” (4) who acted under color of any statute, ordinance,
       regulation, custom[,] or usage, of any State or Territory or the District of Columbia.

Schaefer v. Las Cruces Pub. Sch. Dist., 716 F. Supp. 2d 1052, 1063 (D.N.M. 2010)(Browning,

J.)(quoting Summum v. City of Ogden, 297 F.3d 995, 1000 (10th Cir. 2002)).

       There is no respondeat superior liability for a constitutional deprivation under Section

1983. See Ashcroft v. Iqbal, 556 U.S. at 675 (“Because vicarious liability is inapplicable to

Bivens2 and Section 1983 suits, a plaintiff must plead that each Government-official defendant,



       2
        In Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971)(“Bivens”), the
Supreme Court held that a violation of the Fourth Amendment to the Constitution of the United
States “by a federal agent acting under color of his authority gives rise to a cause of action for
damages consequent upon his unconstitutional conduct.” 403 U.S. at 389.



                                                -6-
through the official’s own individual actions, has violated the Constitution.”); Bd. of Cty. Comm’rs

v. Brown, 520 U.S. 397, 403 (1997). Entities cannot be held liable solely on the basis of the

existence of an employer-employee relationship with an alleged tortfeasor. See Monell v. Dep’t

of Soc. Servs. of N.Y., 436 U.S. 658, 689 (1978). Supervisors can be held liable only for their

own unconstitutional or illegal policies, and not for their employees’ tortious acts. See Barney v.

Pulsipher, 143 F.3d 1299, 1307-08 (10th Cir. 1998).

       The Tenth Circuit recognizes that supervisory liability under Section 1983 requires “an

affirmative link . . . between the unconstitutional acts by their subordinates and their ‘adoption of

any plan or policy. . . -- express or otherwise -- showing their authorization or approval of such

misconduct.’” Dodds v. Richardson, 614 F.3d 1185, 1200-01 (10th Cir. 2010)(quoting Rizzo v.

Goode, 423 U.S. at 371). A specific case that the Tenth Circuit uses to illustrate this principle is

Rizzo v. Goode, 423 U.S. 362 (1976), where the plaintiff sought to hold a mayor, a police

commissioner, and other city officials liable under § 1983 for constitutional violations that

unnamed individual police officers committed. See Dodds v. Richardson, 614 F.3d at 1200

(quoting Rizzo v. Goode, 423 U.S. at 371). The Tenth Circuit notes that the Supreme Court

concluded, in Rizzo v. Goode, that there was a sufficient link between the police misconduct and

the city officials’ conduct, because there was a deliberate plan by some of the named defendants

to “crush the nascent labor organizations.” Dodds v. Richardson, 614 F.3d at 1200 (quoting Rizzo

v. Goode, 423 U.S. at 371).

       The Tenth Circuit also recognizes that Ashcroft v. Iqbal limited, but did not eliminate,

supervisory liability for government officials based on an employee’s or subordinate’s

constitutional violations. See Garcia v. Casuas, 2011 WL 7444745, at *25-26 (D.N.M. Dec. 8,

2011)(Browning, J.)(citing Dodds v. Richardson, 614 F.3d at 1199). The Ashcroft v. Iqbal


                                                -7-
language that may have altered the landscape for supervisory liability is: “Because vicarious

liability is inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Ashcroft v. Iqbal, 556 U.S. at 676. The Tenth Circuit in Dodds v. Richardson

states:

                  Whatever else can be said about Iqbal, and certainly much can be said, we
          conclude the following basis of § 1983 liability survived it and ultimately resolves
          this case: § 1983 allows a plaintiff to impose liability upon a defendant-supervisor
          who creates, promulgates, implements, or in some other way possesses
          responsibility for the continued operation of a policy the enforcement (by the
          defendant-supervisor or her subordinates) of which “subjects, or causes to be
          subjected” that plaintiff “to the deprivation of any rights. . . secured by the
          Constitution . . . .”

Dodds v. Richardson, 614 F.3d at 1199. The Tenth Circuit notes, however, that “Iqbal may very

well have abrogated § 1983 supervisory liability as we previously understood it in this circuit.”

Dodds v. Richardson, 614 F.3d at 1200. It concludes that Ashcroft v. Iqbal did not alter “the

Supreme Court’s previously enunciated § 1983 causation and personal involvement analysis.”

Dodds v. Richardson, 614 F.3d at 1200. The Tenth Circuit used this conclusion as the basis of its

test for supervisory liability under Section 1983:

          A plaintiff may [ ] succeed in a § 1983 suit against a defendant-supervisor by
          demonstrating: (1) the defendant promulgated, created, implemented or possessed
          responsibility for the continued operation of a policy that (2) caused the complained
          of constitutional harm, and (3) acted with the state of mind required to establish the
          alleged constitutional deprivation.

Dodds v. Richardson, 614 F.3d at 1199-1200

          The Tenth Circuit recognizes that non-supervisory defendants may be liable if they knew

or reasonably should have known that their conduct would lead to the deprivation of a plaintiff's

constitutional rights by others, and an unforeseeable intervening act has not terminated their




                                                  -8-
liability. See Martinez v. Carson, 697 F.3d 1252, 1255 (10th Cir. 2012)(quoting 42 U.S.C. § 1983;

Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 2006))(internal quotation marks omitted).

          LAW REGARDING CRUEL AND UNUSUAL PUNISHMENT CLAIMS

       “It is undisputed that the treatment a prisoner receives in prison and the conditions under

which he is confined are subject to scrutiny under the Eighth Amendment.” Adkins v. Rodriguez,

59 F.3d at 1037 (quoting Helling v. McKinney, 509 U.S. at 31)(internal quotation marks and

citations omitted). In the context of alleged deprivations of certain necessities, prison officials are

liable for violating an inmate’s right to humane conditions of confinement when two requirements

are met. First, the deprivation alleged must be “objectively, ‘sufficiently serious,’” resulting in a

denial of the “minimal civilized measure of life’s necessities.” Farmer v. Brennan, 511 U.S. at

834 (quoting Wilson v. Seiter, 501 U.S. at 298; Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

Second, the officer must exhibit “deliberate indifference to [the] inmate[’s] health or safety.”

Adkins v. Rodriguez, 59 F.3d at 1037 (internal quotation marks and citations omitted). Deliberate

indifference requires that the official “knows that inmates face a substantial risk of serious harm

and disregards that risk by failing to take reasonable measures to abate it.” Adkins v. Rodriguez,

59 F.3d at 1037 (quoting Farmer v. Brennan, 511 U.S. at 847)(internal quotation marks omitted).

                   LAW REGARDING PRISON RETALIATION CLAIMS

        Prison officials may not retaliate against or harass inmates because of the inmate’s

exercise of his or her constitutional rights, including filing internal prison grievances or initiating

lawsuits. See Fogle v. Pierson, 435 F.3d 1252, 1264 (10th Cir. 2006); Smith v. Maschner, 899

F.2d 940, 947-48 (10th Cir. 1990). A retaliation claim’s elements are: (i) the plaintiff engaged

in constitutionally protected activity; (ii) the defendant responded by causing an injury that

“would chill a person of ordinary firmness from continuing to engage in that activity”; and (iii)


                                                 -9-
the plaintiff’s protected activity substantially motivated the defendant’s action. See Gee v.

Pacheco, 627 F.3d 1178, 1182 (10th Cir. 2010)(internal quotation marks and citations omitted).

An inmate is “not inoculated from the normal conditions of confinement experienced by

convicted felons serving time in prison merely because he has engaged in protected activity.”

Peterson v. Shanks, 149 F.3d 1140, 1144 (10th Cir. 1998). Therefore, the plaintiff must allege

specific facts showing that, “but for the retaliatory motive, the incidents to which he refers,

including the disciplinary action, would not have taken place.” Peterson v. Shanks, 149 F.3d at

1144 (quotations omitted). See Sherratt v. Utah Dep’t of Corr., 545 F. App’x 744, 747 (10th

Cir. 2013)(unpublished).

                                           ANALYSIS

       Having carefully reviewed the Complaint, the Application, and the relevant law, the Court

will: (i) grant Davitt’s Application; and (ii) grant Davitt leave to amend his Complaint.

       The Court will grant Davitt’s Application to proceed in forma pauperis, because: (i) he

signed the Application stating that he is unable to pay the costs of this proceeding and declares

under penalty of perjury that the information in his Application is true; (ii) Davitt’s monthly

expenses of $1,156.00 exceed his monthly income of $916.00; (iii) Davitt is unemployed; and

(iv) Davitt has $7.00 in cash and $7.00 in a bank account. See Application at 1-5. See also Adkins

v. E.I. DuPont de Nemours & Co., 335 U.S. at 339 (stating that, while a litigant need not be

“absolutely destitute . . .[,] an affidavit is sufficient which states that one cannot because of his

poverty pay or give security for the costs . . . and still be able to provide himself and dependents

with the necessities of life”). Although § 1915 provides that the “officers of the court shall issue

and serve all process, and perform all duties in [proceedings in forma pauperis],”




                                               - 10 -
28 U.S.C. § 1915(d), the Court will not order service of Summons and Complaint on Doe, because

the Court is granting Davitt leave to amend his Complaint.

       The Complaint does not state a civil rights claim for cruel-and-unusual punishment. To

state a claim for cruel-and-unusual punishment, a plaintiff must assert (i) the deprivation was

objectively serious; and (ii) the officer exhibited deliberate indifference -- knowledge pertaining

to a substantial risk of serious harm and inaction to remedy the harm -- to an inmate’s health and

safety. See Adkins v. Rodriguez, 59 F.3d at 1037. While Davitt’s sleeping situation may have

been uncomfortable, Davitt has not alleged that the situation had a substantial risk of serious harm

to his health or safety or that Doe knew that Davitt faced a substantial risk of serious harm to his

health or safety. Therefore, Davitt has not alleged a civil rights claim for cruel-and-unusual

punishment against Doe.

        If Davitt is asserting a retaliation claim, the Court will grant Davitt leave to amend the

complaint to flesh out this claim. A plaintiff must allege “enough facts to state a claim to relief

that is plausible on its face.” Twombly, 550 U.S. at 570. Under rule 12(b)(6), the court must

accept all well-pled factual allegations, but not conclusory, unsupported allegations, and must

construe the facts alleged by a pro se plaintiff liberally. See Twombly, 550 U.S. at 555; Dunn v.

White, 880 F.2d 1188, 1190 (10th Cir. 1989); Northington v. Jackson, 973 F.2d at 1520-21.

Davitt alleges that he “exersized [sic] his legal right to deny a medical screening and the medical

screener ordered my mattress be taken from me, for 11 days as well as my clothing, and made

me sleep on a steel bed frame,” but does not allege any facts showing that the plaintiff’s protected

activity substantially motivated Doe’s action. See Gee v. Pacheco, 627 F.3d 1178, 1182. (10th

Cir. 2010). Consequently, Davitt has not stated the last element of the retaliation claim. See

Peterson v. Shanks, 149 F.3d at 1144 (quotations omitted)(stating that a plaintiff must allege


                                               - 11 -
specific facts showing that, “but for the retaliatory motive, the incidents to which he refers,

including the disciplinary action, would not have taken place”). Davitt needs to demonstrate that

Doe had his mattress and clothes removed only to retaliate against his assertion of his

constitutional rights. While the Court cannot supply facts to make the plaintiff’s retaliation claim

plausible, the Court does not find that allowing the plaintiff to amend his complaint would

necessarily be fruitless. Therefore, the Court provides leave for Davitt to amend the complaint.

       IT IS ORDERED that: (i) the Plaintiff’s Application to Proceed in District Court without

Prepaying Fees or Costs, filed January 25, 2019 (Doc. 2), is granted; (ii) the Court grants Davitt

leave to amend the Plaintiff’s Civil Rights Complaint Pursuant to 42 U.S.C. § 1983, filed January

25, 2019 (Doc. 1).



                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE

Parties:

Michael Davitt
Mesquite, Nevada

       Plaintiff pro se




                                               - 12 -
